Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered May 27, 2005, convicting him of offering a false instrument for filing in the second degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed, and the matter is remitted to the County Court, Orange County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
We agree with the defendant that, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), the evidence was legally insufficient to establish his guilt beyond a reasonable doubt of offering a false instrument for filing, specifically, the “City of Middletown, New York, Board of Ethics Disclosure Statement.” The proof at trial did not establish that the defendant “engaged during [the calendar years 2002 and 2003] in any transaction or receipt of goods or services involving more than one thousand ($1,000.00), except a consumer transaction, with any entity (individual, corporate, limited liability company, partnership, trust etc.) doing business with the City of Middletown.”
In light of this determination, we need not reach the defendant’s remaining contention. Schmidt, J.E, Rivera, Krausman and Florio, JJ., concur.